Citation Nr: 1607814	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-02 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to, or aggravated by, service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.  Lech, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1994 to February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned at a December 2010 Board hearing.  A transcript of the testimony is of record.

This case was previously before the Board in July 2012 and April 2014.  

The Board notes that in January 2016 the Veteran filed a notice of disagreement with a rating decision dated in August 2015 that denied multiple issues.  While the Veteran has not been provided with a Statement of the Case for these issues, it is clear from a review of the virtual claims file that the RO is still developing these claims.  As such, the Board finds that a remand to instruct the RO to issue a Statement of the Case is unnecessary at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran appealed the Board's April 2014 decision, which denied service connection for an acquired psychiatric disability, to the United States Court of Appeals for Veterans Claims (CAVC).  In July 2015, the CAVC issued a Memorandum Decision which vacated the Board's April 2014 decision regarding the service connection claim for an acquired psychiatric disability and remanded the claim to the Board for further development and adjudication of the claim.


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's acquired psychiatric disorder is causally related to her service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder as secondary to service-connected disabilities have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she has an acquired psychiatric disability as a result of her active service.  As an alternative theory of compensation, the Veteran has asserted that her psychiatric disability is related to her service-connected disabilities.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

In a claim for service connection, the ultimate credibility or weight to be accorded to the evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim, the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During the pendency of the claim the Veteran has had various diagnoses of a psychiatric disorder to include dysthymic disorder, generalized anxiety disorder, and major depressive disorder.  See July 2012 VA examination and December 2015 private examination.  See also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

The Veteran's treating psychiatrist noted in January 2009 that it was his opinion "that her depression is made worse by her physical conditions.   

The December 2015 private examiner opined that the Veteran's medical records show that she has been diagnosed with major depressive disorder and anxiety disorder for many years.  The examiner related that "[t]he vast majority of mental health professionals involved in the veteran's care over the years have noted serious and chronic mental health problems."  The examiner added that mental health studies "indicate a consistent and positive correlation between chronic pain, anxiety, and depression.  The examiner opined that it was "at least as likely as not that the [V]eteran's psychiatric disabilities developed secondary to, and were aggravated beyond their natural progression by, her service-connected physical disabilities."   The Board notes that the Veteran's service-connected physical disabilities include a bilateral knee disability and a neck disability.  More recently she was granted service connection for a low back strain, bilateral hip disability, and bilateral wrist disability.   

Although there are 2 unfavorable VA opinions dated in June 2010 and July 2012, neither opinion adequately addressed whether the Veteran's diagnosed psychiatric pathology was aggravated by any service connected disability, including the multiple service-connected orthopedic disabilities which, according to the medical evidence of record, cause the Veteran ongoing pain and discomfort.  See Allen, 7 Vet. App. at 448. 

Moreover, as discussed above, the Veteran submitted a December 2015 examination report from a private clinical psychologist, which reflected diagnoses of major depressive disorder and anxiety disorder, and an opinion that they were secondary to, and were aggravated beyond their natural progression by, her service-connected physical disabilities.  This opinion is highly probative as it was based on medical principles and applied to the facts of the case.  See Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's psychiatric disorder, history and relevant longitudinal complaints in proffering the opinion.

To the extent that there remain alternative diagnoses of the Veteran's acquired psychiatric disorder, it is clear that for VA purposes all of her ratable psychiatric symptoms have been attributed to the acquired psychiatric disorder for which service connection has been established.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  Therefore, as there are no ratable psychiatric disability symptoms beyond the scope of the already service-connected pathology, there is no remaining non-service-connected psychiatric disability for consideration in this appeal.

Thus the Board will resolve any reasonable doubt in favor of the Veteran and grant the claim for service connection for an acquired psychiatric disability, to include major depressive disorder and anxiety disorder, as secondary to the multiple service-connected disabilities which cause the Veteran chronic pain.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, as secondary to service-connected disabilities, is granted.




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


